     Case 3:20-cv-00726-JAH-BGS Document 10 Filed 08/10/20 PageID.152 Page 1 of 7




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                      Case No.: 3:20cv0726-JAH-BGS
      RODERICK HIMES,
12
      CDCR #V-34446,                                    ORDER:
13                                     Plaintiff,
                                                        (1) DISMISSING CLAIMS AGAINST
14    v.                                                DEFENDANT POLLARD; AND
15
      A. TAYLOR-GARCIA;
                                                        (2) DIRECTING U.S. MARSHAL TO
16    MARCUS POLLARD,
                                                        EFFECT SERVICE OF FIRST
17                                  Defendants.         AMENDED COMPLAINT UPON
                                                        DEFENDANT TAYLOR-GARCIA
18
                                                        PURSUANT TO 28 U.S.C. § 1915(d)
19                                                      AND Fed. R. Civ. P. 4(c)(3)
20
21
22
23   I.    Procedural History
24         On April 15, 2020, Roderick Himes (“Plaintiff”), incarcerated at the Richard J.
25   Donovan Correctional Facility (“RJD”) in San Diego, California filed a pro se civil rights
26   Complaint pursuant to 42 U.S.C. Section 1983. (See ECF No. 1, Compl.) In addition,
27   Plaintiff filed a Motion to Proceed In Forma Pauperis (“IFP”). (See ECF No. 2.)


                                                    2
                                                                               3:20cv0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 10 Filed 08/10/20 PageID.153 Page 2 of 7




1          On May 6, 2020, the Court granted Plaintiff’s Motion to Proceed IFP but
2    simultaneously dismissed his Complaint for failing to state a claim pursuant to 28 U.S.C.
3    § 1915(e)(2) and § 1915A(b). (See ECF No. 7.)
4          Plaintiff was given forty-five (45) days leave to file an amended complaint in order
5    to correct the deficiencies of pleading identified in the Court’s Order. (See id.) On June
6    22, 2020, Plaintiff filed his First Amended Complaint (“FAC”). (See ECF No. 8.)
7    II.   Sua Sponte Screening pursuant to 28 U.S.C. Sections 1915(e)(2) and 1915A
8          A. Standard of Review
9          As the Court previously informed Plaintiff, because he is a prisoner and is
10   proceeding IFP, his FAC requires a pre-Answer screening pursuant to 28 U.S.C. Sections
11   1915(e)(2) and 1915A(b). Under these statutes, the Court must sua sponte dismiss a
12   prisoner’s IFP complaint, or any portion of it, which is frivolous, malicious, fails to state
13   a claim, or seeks damages from defendants who are immune. See Lopez v. Smith, 203
14   F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing 28 U.S.C. Section 1915(e)(2));
15   Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. Section
16   1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
17   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
18   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
19   680, 681 (7th Cir. 2012)).
20         “The standard for determining whether a plaintiff has failed to state a claim upon
21   which relief can be granted under [Section] 1915(e)(2)(B)(ii) is the same as the Federal
22   Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter,
23   668 F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121
24   (9th Cir. 2012) (noting that screening pursuant to Section 1915A “incorporates the
25   familiar standard applied in the context of failure to state a claim under Federal Rule of
26   Civil Procedure 12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient
27   factual matter, accepted as true, to state a claim to relief that is plausible on its face.”


                                                     2
                                                                                    3:20cv0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 10 Filed 08/10/20 PageID.154 Page 3 of 7




1    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm,
2    680 F.3d at 1121. While the court “ha[s] an obligation where the petitioner is pro se,
3    particularly in civil rights cases, to construe the pleadings liberally and to afford the
4    petitioner the benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.
5    2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not
6    “supply essential elements of claims that were not initially pled.” Ivey v. Bd. of Regents
7    of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
8          B. Factual Allegations
9          Since Plaintiff has been housed at RJD, he has appeared before the Institutional
10   Classification Committee (“ICC”) five times beginning in February of 2019. See FAC at
11   4. He alleges that he had “an expectation” to be transferred to the “Male Community
12   Reentry Program (“MCRP”).” Id.
13         Plaintiff claims that Defendant Taylor-Garcia is “highly aware that Plaintiff has
14   filed four (4) complaints against [her]” with regarding to his pending transfer to the
15   MCAP. Id. He further claims Taylor-Garcia responded to all of Plaintiff’s grievances
16   and “conducted the interviews with Plaintiff.” Id. at 5. Plaintiff maintains that Taylor-
17   Garcia should have not responded to these grievances herself and instead she should have
18   assigned them to “another correctional counselor.” Id. Plaintiff alleges Taylor-Garcia
19   “arbitrarily used Mentally Disordered Offender (“MDO”) evaluations” to retaliate for
20   Plaintiff exercising his right “for review of the transfers to the MCAP.” Id. He further
21   alleges that Taylor-Garcia “should have known” he did not meet the requirement to be
22   subjected to an MDO. Id. at 5-6.
23         Plaintiff claims Taylor-Garcia “intentionally delayed” his transfer to the MCAP.
24   Id. at 9. Plaintiff alleges that Taylor-Garcia achieved this delay by “referring Plaintiff’s
25   case for an MDO evaluation” even though she had “accurate information that Plaintiff
26   did not meet the criteria.” Id.
27   ///


                                                    2
                                                                                   3:20cv0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 10 Filed 08/10/20 PageID.155 Page 4 of 7




1            Plaintiff alleges Defendant Pollard, RJD Warden, is “responsible for promulgating,
2    supervising the promulgation, implementing supervising the implementation of
3    monitoring compliance with enforcing, and/or supervising the enforcement of policies
4    and procedures affecting inmates transfers [to] alternative custody programs.” Id. at 10.
5    Plaintiff also alleges that Pollard was aware of his claims because he wrote letters to
6    Pollard that were responded to by his “office” on “behalf of the Warden.” Id. Plaintiff
7    claims Pollard was also “highly aware” of his claims because he responded to some of
8    Plaintiff’s grievances that he filed against Taylor-Garcia. Id. at 10-11.
9            Plaintiff seeks compensatory damages, punitive damages, and “full cost of suit and
10   attorney fees, including prejudgment interest.” Id. at 17.
11           C. Claims against Defendant Pollard
12           Plaintiff seeks to hold Defendant Pollard liable for his role in either himself or his
13   staff responding to Plaintiff’s grievances. However, a prison official’s allegedly
14   improper processing of an inmate’s grievances or appeals, without more, cannot serve as
15   a basis for section 1983 liability. See generally Ramirez v. Galaza, 334 F.3d 850, 860
16   (9th Cir. 2003) (prisoners do not have a “separate constitutional entitlement to a specific
17   prison grievance procedure.”) (citation omitted); Mann v. Adams, 855 F.2d 639, 640 (9th
18   Cir. 1988) (due process not violated simply because defendant fails properly to process
19   grievances submitted for consideration); Shallowhorn v. Molina, 572 Fed. Appx. 545,
20   547 (9th Cir. 2014) (district court properly dismissed section 1983 claims against
21   defendants who “were only involved in the appeals process”) (citing Ramirez, 334 F.3d at
22   860).
23           For these reasons, the Court dismisses Defendant Pollard as a party to this action
24   sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).
25   ///
26   ///
27   ///


                                                     2
                                                                                   3:20cv0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 10 Filed 08/10/20 PageID.156 Page 5 of 7




1           D.    Defendant Taylor-Garcia
2           As to Plaintiff’s allegations against Taylor-Garcia however, the Court finds his
3    FAC contains plausible First Amendment retaliation claim sufficient to survive the “low
4    threshold” set to withstand the sua sponte screening required by 28 U.S.C. §§ 1915(e)(2)
5    and 1915A(b). See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678; Rhodes v.
6    Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (“Within the prison context, a viable
7    claim of First Amendment retaliation entails five basic elements: (1) An assertion that a
8    state actor took some adverse action against an inmate (2) because of (3) that prisoner’s
9    protected conduct, and that such action (4) chilled the inmate’s exercise of his First
10   Amendment rights, and (5) the action did not reasonably advance a legitimate
11   correctional goal.”).
12          Therefore, the Court will order the U.S. Marshal to effect service upon Defendant
13   Taylor-Garcia on Plaintiff’s behalf. See 28 U.S.C. § 1915(d) (“The officers of the court
14   shall issue and serve all process, and perform all duties in [IFP] cases.”); FED. R. CIV. P.
15   4(c)(3) (“[T]he court may order that service be made by a United States marshal or
16   deputy marshal ... if the plaintiff is authorized to proceed in forma pauperis under 28
17   U.S.C. § 1915.”). 1
18   III.   Conclusion and Order
19          For the reasons discussed, the Court:
20          1)    DISMISSES the claims against Defendant Pollard for failing to state a claim
21   upon which relief may be granted. The Clerk of Court is directed to terminate this
22   Defendant from the docket.
23
24
25
     1
26    Plaintiff is cautioned that “the sua sponte screening and dismissal procedure is cumulative
     of, and not a substitute for, any subsequent Rule 12(b)(6) motion that [a defendant] may
27   choose to bring.” Teahan v. Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).

                                                    2
                                                                                 3:20cv0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 10 Filed 08/10/20 PageID.157 Page 6 of 7




1          2)      DIRECTS the Clerk to issue a summons as to Plaintiff’s FAC (ECF No. 8)
2    upon Defendant Taylor-Garcia and forward it to Plaintiff along with blank U.S. Marshal
3    Form 285 for Defendant. In addition, the Clerk will provide Plaintiff with a certified
4    copy of the IFP Order (ECF No. 7), a certified copy of his FAC, and the summons so that
5    he may serve Defendant. Upon receipt of this “IFP Package,” Plaintiff must complete the
6    Form 285s as completely and accurately as possible, include an address where the
7    Defendant may be served, see S.D. Cal. Civ. L.R. 4.1.c, and return it to the United States
8    Marshal according to the instructions the Clerk provides in the letter accompanying his
9    IFP package;
10         3)      ORDERS the U.S. Marshal to serve a copy of the FAC and summons upon
11   Defendant as directed by Plaintiff on the USM Form 285s provided to him. All costs of
12   that service will be advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R. Civ.
13   P. 4(c)(3);
14          4)     ORDERS Defendant, once served, to reply to Plaintiff’s FAC within the
15   time provided by the applicable provisions of Federal Rule of Civil Procedure 12(a). See
16   42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be permitted to “waive the
17   right to reply to any action brought by a prisoner confined in any jail, prison, or other
18   correctional facility under section 1983,” once the Court has conducted its sua sponte
19   screening pursuant to 28 U.S.C. Sections 1915(e)(2) and 1915A(b), and thus, has made a
20   preliminary determination based on the face on the pleading alone that Plaintiff has a
21   “reasonable opportunity to prevail on the merits,” defendant is required to respond); and
22         5)      ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
23   serve upon Defendant, or, if appearance has been entered by counsel, upon Defendant’s
24   counsel, a copy of every further pleading, motion, or other document submitted for the
25   Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include with every
26   original document he seeks to file with the Clerk of the Court, a certificate stating the
27   manner in which a true and correct copy of that document has been was served on the


                                                   2
                                                                                 3:20cv0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 10 Filed 08/10/20 PageID.158 Page 7 of 7




1    Defendant or her counsel, and the date of that service. See S.D. Cal. Civ. L.R. 5.2. Any
2    document received by the Court which has not been properly filed with the Clerk, or
3    which fails to include a Certificate of Service upon the Defendant, may be disregarded.
4
5
6    Dated: August 10, 2020
7                                              Hon. John A. Houston
                                               United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                                 2
                                                                              3:20cv0726-JAH-BGS
